 



EXHIBIT 10.59
January 17, 2007
Lynn J. Beasley

Dear Lynn:
Upon notification by R.J. Reynolds Tobacco Company, your employer, that your
active employment is coming to an end, this letter constitutes the entire
agreement by and among Reynolds American Inc., R.J. Reynolds Tobacco
Company(collectively the “Company”), its successors, affiliates and/or assigns,
and you regarding the termination of your employment relationship with the
Company and is in full and final satisfaction of all the Company’s obligations
to you under your Special Severance Benefits and Change of Control Protections
Letter Agreements dated January 25, 1996 and amended October 25, 1999. No
benefits or payments other than those expressly provided herein shall be paid or
payable. Except as otherwise defined herein, capitalized terms herein shall be
defined as in the Letter Agreement. Except as otherwise specifically provided
herein, the benefits provided herein and the payments made and to be made
hereunder through your Separation Date are to be provided or made without regard
as to whether or not you become employed by another employer unaffiliated with
the Company and without regard to your death or Permanent Disability. The
severance-related compensation and/or benefits as described in this letter,
represent the Company’s entire severance obligation to you and are in lieu of
any such compensation and/or benefits to which you would otherwise have been
entitled under the Company’s Salary and Benefit Continuation Program (the
“SBC”). If there is any conflict or ambiguity with any prior agreement or
program, the provisions of this Agreement will control.
Please read the rest of this letter carefully. Then sign the copy of this Letter
of Agreement where indicated on the last page and return it to Steve Karr.

1. a.   You will continue as a regular full-time employee through March 31,
2007. If you voluntarily quit or are terminated by the Company for violation of
Company rules, policies, guides or standards of conduct before that date, you
will not receive the benefits described below.     b.   The date of your
termination from active employment is March 31, 2007 (your “Termination Date”).
Your Compensation Continuance commences September 30, 2007, and continues
through March 31, 2010. April 1, 2010, will be your official “Separation Date”
for Company records. “Compensation Continuance” is a paid leave of absence and
is calculated as follows;

 



--------------------------------------------------------------------------------



 



Lynn J. Beasley
Page 2

         
Current Annual Rate of Base Salary
  $ 862,400.04  
Annual Incentive Award Plan Target
  $ 733,000.00  
 
     
Total Cash Compensation
  $ 1,595,400.04  
2/3 of Subtotal Paid for 3 years
  $ 1,063,600.03  

      Based on the foregoing, Compensation Continuance will be paid monthly at
the rate of $88,633.34 for the period of Compensation Continuance and will be
subject to deductions for income tax withholding, FICA, employee benefit plan
contributions and other authorized deductions. Monthly payments will begin
October 31, 2007 and continue until March 31, 2010. In addition, on or about
September 30, 2007, you will receive a lump sum payment of $531,800.04, plus
interest, at the average JP Morgan Chase Bank prime rate from April 1, 2007, to
September 30, 2007. The payment will be subject to deductions for income tax
withholding, FICA, employee benefit plan contributions and other authorized
deductions.     c.   Compensation Continuance is provided in order to preserve
the Company’s access to you although you will be relieved of all your normal
duties and responsibilities. You agree that you will personally provide
reasonable assistance and cooperation in locating or obtaining information
concerning the Company (past or present) about which you are knowledgeable.    
d.   You acknowledge that as of March 31, 2007, your active employment with the
Company will end irrevocably and will not be resumed again at any time in the
future except upon mutual agreement of the parties hereto.     e.   During
Compensation Continuance, if you become employed by an employer not affiliated
with the Company, Compensation Continuance will continue. You will continue to
be eligible to participate in the Company’s Capital Investment Plan. However,
other benefits under the Employee Benefits Programs shall be appropriately
terminated, coordinated, or offset to the extent provided for by the other
employer.

2.   If you die during Compensation Continuance, any Compensation Continuance
amounts that would have been paid to you had you lived until your Separation
Date will be paid in a lump sum to your estate.   3.   As of your Termination
Date, no further vacation will accrue.   4.   During Compensation Continuance,
you will continue to accrue service and benefits under all Company sponsored
retirement plans which you currently participate. For benefits based on an
Average Final Compensation Calculation, your compensation will be deemed to be
full pay (i.e. annual rate of base salary and AIAP for the period of
Compensation Continuance).   5.   During Compensation Continuance, you may
continue to participate in the employee benefit programs in which you
participated as of your Termination Date except as otherwise provided in this
Letter of Agreement or by the terms of the

 



--------------------------------------------------------------------------------



 



Lynn J. Beasley
Page 3

    individual program. You may participate as though you were an active
employee, subject to the continuation of applicable payroll deductions. Such
participation will be subject to the terms, provisions and conditions of such
programs, including the Company’s right to amend, modify or terminate the
programs. Employee Benefit Programs do not include the Annual Incentive Award
Plan (“AIAP”) or the Long- Term Incentive Plan (“LTIP”), the disposition of
which is detailed in other provisions of this Agreement.       The following is
a summary of benefit continuation:       Your participation in the Reynolds
American Inc. Omnibus Welfare Benefits Plan and Insurance Plans (“Welfare Plan”)
and Flexible Perquisite Program, except for the Short- and Long-Term Disability
Plans, will continue until the end of Compensation Continuance, provided you
make any required Plan contributions in the manner specified by the Company and
subject to the terms and conditions of such plans, including the Company’s right
to amend, modify, or terminate such plans. If, as a result of the foregoing
sentence you are carried into a new Welfare Plan year, you will be required to
reenroll in the same manner as active employees. Should you become employed by
an employer not affiliated with the Company, health care coverage provided by
your new employer will be coordinated with health care benefits provided by the
Company.       Your participation in the group medical, dental and
non-contributory life insurance plans in which you now participate will continue
until the end of the month in which your compensation continuance ends, subject
to coordination of benefit rules if you are employed by another employer and
subject to the terms, provisions and conditions of such plans, including the
company’s right to amend modify or terminate the plans. If you elect COBRA
(Consolidated Omnibus Budget Reconciliation Act of 1985) continuation coverage
following your termination date, medical and/or dental coverage may continue for
up to 18 months at a monthly premium equal to 102% of actual plan cost. You will
receive an election form for this COBRA continuation coverage shortly after your
termination date.       If you continue coverage in the Health Care and Dental
Care programs:
Your pre-tax premiums will be deducted from your monthly compensation
continuation payments. Since monthly compensation continuation payments will not
be made for the first 6 months, you will be responsible for submitting payments
to the Benefits Department to cover premiums for those months in order to keep
coverage in effect. We will provide you with a bill, including payment
instructions, as soon as practical. After the initial 6 months, monthly premiums
will be deducted on a pre-tax basis from your monthly compensation continuation
payments.       Under the proposed 409A regulations, you may not be able to
continue health coverage for the entire period of your compensation
continuation. We are currently investigating options that may be available to
address this situation and will communicate those to you as soon as possible.  
    During Compensation Continuance, you will continue to accrue service and
benefits under all Company-sponsored retirement plans in which you currently
participate. For benefits based on an Average Final Compensation calculation,

 



--------------------------------------------------------------------------------



 



Lynn J. Beasley
Page 4

    your compensation will be deemed to be full pay (i.e., annual rate of base
salary and AIAP for the period of Compensation Continuance.)       During
Compensation Continuance, you may continue to make contributions to the Reynolds
American Capital Investment Plan, and you retain all other rights under the
Plan, including the right to transfer investments between funds, change your
contribution amount, and to request withdrawals. However, no loan applications
will be approved during Compensation Continuance.   6.   During Compensation
Continuance, you will continue to be eligible to receive the Executive
Supplemental Payment of $70,200 annually. Your 2008 and 2009 payments will be
made at the same time as the monthly payroll in January of each respective year.
Your last payment will be prorated for the 3 months period of compensation
continuance during the year 2010 and will be paid with the normal January
payroll in 2010.   7.   You will be paid an award under the AIAP for your months
of active employment during the 2007 plan year based on the target award for the
plan year and adjusted for actual financial performance of the Company. This
award will be calculated as follows:

     
             2007 AIAP @85%
  -3 months of award for 2007 based on actual RJRT Score
 
  -Paid in 1st Quarter 2008
             Total Estimated 2007 AIAP=
  $183,000 (Target)

    These awards will be paid to you at the same time as other Plan
participants, cannot be deferred, and are the last AIAP awards to be made to
you. Payment of any such award will be subject to appropriate taxes and a CIP
contribution, if applicable. In addition, as a participant in AIAP, you will be
paid your target AIAP over the period of Compensation Continuance as set forth
in Paragraph 1 above. This was determined by dividing your AIAP target amount by
the number of pay periods in a year and including such amount in the subtotal in
determining each Compensation Continuance payment. Thus, there will be no lump
sum AIAP award payment for the period of Compensation Continuance.   8.   Prior
to your Termination Date, you are expected to submit expense reports for all
outstanding travel, entertainment and other business expenses. If any expense
report(s) reflect any amounts owing to the Company, such expense will be
deducted from Compensation Continuance payments as necessary. In addition, prior
to your last day of active employment, you must return all Company equipment
such as cellular telephones or personal computers, or the value of such
equipment, as determined by the Company, shall be deducted from the calculation
of your Compensation Continuance.   9.   Your other Compensation is as follows:

 



--------------------------------------------------------------------------------



 



Lynn J. Beasley
Page 5
Performance Shares

          Type of Compensation   Estimated Value   Payment Information
 
       
I. 2004 Grant
  8,181 Performance Shares   -42,968 originally granted; 28,789 vested; 14,179
restricted
 
      -Prorate (42,968 X 943 / 1096) − 28,789 =8,181
 
      -To be paid in cash 4/30/07 along with normal April payroll
 
      -Payment based on closing RAI Stock Price on 03/30/07
 
       
II. 2005 Grant
  17,478 Performance Shares   -25,228 Performance Shares granted
 
      -Prorate 25,228 X 760 / 1097 =17,478
 
      -To be paid in cash 4/30/07 along with normal April payroll
 
      -Payment based on closing RAI Stock Price on 03/30/07
 
       
 
  890,880 PUPs   -1,189,650 Performance Units granted
 
      -Prorate 1,189,650 X 820 / 1095=890,880
 
      -Scored and paid 1st Quarter 2008
 
       
III. 2006 Grant
  8,424 Shares   -23,634 Restricted Shares granted
 
      -Prorate 23,634 X 391 / 1097=8,424
 
      -Transfer shares to Smith Barney account on 4/03/07
 
       
 
  516,110 PUPs   -1,243,200 Performance Units granted
 
      -Prorate 1,243,200 X 455 / 1096=516,110
 
      -Scored and paid 1st Quarter 2009

10.   If you are an active participant in the Tuition Refund Plan on your
Termination Date and all of the requirements of the Plan are fulfilled, you will
continue to be eligible for tuition aid reimbursement during Compensation
Continuance for courses completed during Compensation Continuance.   11.   If
otherwise eligible, you may continue to participate or newly enroll in the
MedSave Retiree Savings Plan during Compensation Continuance. Upon your
Separation Date, no further contributions will be permitted; however, your
account(s) including any applicable Company match will be maintained with
continued interest growth. Distribution of your account(s) will be processed in
accordance with program rules for active employees.   12.   Group Universal Life
& Voluntary AD&D (MetLife)       You will be billed directly by the vendor for
your monthly premiums for the initial 6 months of your compensation continuation
period. Following the initial 6 months, monthly premiums will be deducted from
your monthly compensation continuation payments.       MedSave

 



--------------------------------------------------------------------------------



 



Lynn J. Beasley
Page 6

    No contributions will be made by you for the initial 6 months of leave.
Deductions will start again when monthly compensation continuation payments
begin (after 6 months).       Flexible Spending Accounts
If you elect to participate in the Health Care Advantage Account and/or
Dependent Day Care Advantage Account, your pre-tax contributions will begin when
the monthly compensation continuation payments begin. Deductions for the initial
6 months of compensation continuation will also be deducted on a pre-tax basis
once monthly compensation continuation payments begin.   13.   You shall be
covered by the same liability and indemnification programs afforded to other
officers for acts that occurred while you were an officer of the Company and/or
its affiliates.   14.   You will maintain the terms and conditions of this
Agreement in confidence. In addition, you will not without prior written consent
of the Company, use, divulge, disclose or make accessible to any other person,
firm partnership or corporation or other entity any confidential information
pertaining to the businesses of Reynolds American Inc., R. J. Reynolds Tobacco
Company or any of their affiliates, except (i) while employed by the Company in
the business of and for the benefit of the Company or (ii) when required to do
so by a court of competent jurisdiction by any governmental agency having
supervisory authority over the business of the Company, or by an administrative
body or legislative body (including a committee thereof) with jurisdiction to
order you to divulge, disclose or make accessible such information. For purpose
of this Agreement, “Confidential Information” shall mean non-public information
concerning Reynolds American Inc., R. J. Reynolds Tobacco Company or any of
their affiliate companies’ data, strategic business plans, product development
data (or other proprietary product data), customer lists, marketing plans and
other proprietary information, except for specific items which have become
publicly available information (other than such items which you know have become
publicly available through a breach of fiduciary duty or any confidentiality
agreement.)

  a.   You will personally provide reasonable assistance and cooperation to the
Company in activities related to the prosecution or defense of any pending or
future lawsuits or claims involving the Company.     b.   You will promptly
notify the Company if you receive any requests from anyone other than an
employee or agent of the Company for information regarding the Company which
could reasonably be construed as being proprietary, nonpublic or confidential or
if you become aware of any potential claim or proposed litigation against the
Company.     c.   You will refrain from providing any information related to any
claim or potential litigation against the Company to any non-Company
representatives without either the Company’s written permission or being
required to provide information pursuant to legal process.

 



--------------------------------------------------------------------------------



 



Lynn J. Beasley
Page 7

  d.   If required by law to provide sworn testimony regarding any
Company-related matter, you will consult with and have Company-designated legal
counsel present for such testimony. The Company will be responsible for the
costs of such designated counsel and you will bear no cost for it.     e.   If
you are required by law to provide sworn testimony regarding any Company-related
matter and if you require legal counsel to represent and protect your interest
(in addition to the Company-designated legal counsel provided for under
subparagraph d. herein), the Company will reimburse you for any legal expenses
(including, but not limited to, the costs of any attorney reasonably acceptable
to you and the Company, which acceptance by the Company shall not be
unreasonably withheld) and other out-of-pocket expenses you may incur in
relation to such testimony.     f.   You will cooperate with the Company’s
attorneys to assist their efforts, especially on matters you have been privy to,
holding all privileged attorney-client matters in strictest confidence unless
ordered to do otherwise by a court of competent jurisdiction or a committee of
the Congress of the United States or of a state legislature. You understand that
you will be reimbursed for travel, food, lodging or similar out-of-pocket
expenses incurred at the Company’s request in discharging any of your
obligations under this Agreement.     g.   Nothing in sentences a-f of the above
paragraph is intended to apply to governmental or judicial investigations,
including but not limited to an investigation by any agency or department of the
federal or state government, any hearing before a committee of the Congress of
the United States or of a state legislature, any investigation or proceeding by
or of a special prosecutor, or any proceeding brought before a grand jury;
provided, however, the Company will reimburse you for legal expenses including,
but not limited to, the cost of any attorney reasonably acceptable to the
Company and other out-of-pocket expenses if you are compelled to appear in a
governmental or judicial investigation.

15.   Except as otherwise stated herein, no benefits (other than those provided
by a Tax-qualified Plan or Trust) or promise hereunder shall be secured by any
specific assets of the Company. The payments under this Agreement shall not be
assigned by you or anticipated in any way and any such attempted assignment will
be void.   16.   You agree not to apply for unemployment insurance attributable
to your period of Compensation Continuance.   17.   IN CONSIDERATION OF THE
COMPENSATION AND BENEFITS SET FORTH IN THIS AGREEMENT, YOU VOLUNTARILY,
KNOWINGLY AND WILLINGLY RELEASE AND FOREVER DISCHARGE THE COMPANY, ITS PARENTS,
SUBSIDIARIES AND AFFILIATES, TOGETHER WITH THEIR RESPECTIVE OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS, AND EACH OF THEIR PREDECESSORS, SUCCESSORS
AND ASSIGNS, FROM ANY AND ALL CHARGES, COMPLAINTS, CLAIMS, PROMISES, AGREEMENTS,

 



--------------------------------------------------------------------------------



 



Lynn J. Beasley
Page 8

    CONTROVERSIES, CAUSES OF ACTION AND DEMANDS OF ANY NATURE WHATSOEVER WHICH
AGAINST THEM YOU OR YOUR EXECUTORS, ADMINISTRATORS, SUCCESSORS OR ASSIGNS EVER
HAD, NOW HAVE OR HEREAFTER CAN, SHALL OR MAY HAVE BY REASON OF ANY MATTER, CAUSE
OR THING WHATSOEVER ARISING TO THE TIME YOU SIGN THIS AGREEMENT. YOU FURTHER
AGREE THAT YOU WILL NOT SEEK OR BE ENTITLED TO ANY AWARD OF EQUITABLE OR
MONETARY RELIEF IN ANY PROCEEDING OF ANY NATURE BROUGHT ON YOUR BEHALF ARISING
OUT OF ANY OF THE MATTERS RELEASED BY THIS PARAGRAPH. THIS RELEASE INCLUDES, BUT
IS NOT LIMITED TO ANY RIGHTS OR CLAIMS RELATING IN ANY WAY TO YOUR EMPLOYMENT
RELATIONSHIP WITH THE COMPANY, OR THE TERMINATION THEREOF, OR UNDER ANY STATUTE,
INCLUDING THE AGE DISCRIMINATION IN EMPLOYMENT ACT, TITLE VII OF THE CIVIL
RIGHTS ACT, THE AMERICANS WITH DISABILITIES ACT, OR ANY OTHER FEDERAL, STATE OR
LOCAL LAW.   18.   By signing this Agreement, you represent that you have not
commenced any proceeding against the Company in any forum (administrative or
judicial) concerning your employment or the termination thereof. You further
acknowledge that you were given sufficient notice under the Worker Adjustment
and Retraining Notification Act (the “WARN Act”) and that the termination of
your employment does not give rise to any claim or right to notice, or pay or
benefits in lieu of notice under the WARN Act. In the event any WARN act issue
does exist or arises in the future, you agree and acknowledge that the payments
and benefits set forth in this Agreement shall be applied to any pay or benefits
in lieu of notice required by the WARN Act, provided that any such offset shall
not impair or affect the validity of any provision of this Agreement, including
the release set forth in paragraph 15.   19.   In consideration of the
additional consideration referenced in this Agreement, you covenant and agree
that during the period of Compensation Continuance (i) you will not directly or
indirectly (whether as owner, partner, consultant, employee, or otherwise)
engage in any of the “major” businesses in which Reynolds American Inc., R. J.
Reynolds Tobacco Company or any of their affiliates are engaged and (ii) you
will not, on your own behalf or on behalf of any person, firm or company,
directly or indirectly, for a period of 12 months following your termination,
offer employment to any person who was, at the time of your termination,
employed by Reynolds American Inc., Inc., R. J. Reynolds Tobacco Company, or any
other affiliates.

 



--------------------------------------------------------------------------------



 



Lynn J. Beasley
Page 9

20.   “Major businesses” for this purpose are the major business segments of
Reynolds American Inc., R. J. Reynolds Tobacco Company or any of their
affiliates dealing in the manufacture, sale or marketing of tobacco and smoking
products or products deemed to be in competition with smoking products,
including but not limited to those developed, marketed or intended to be used as
part of smoking cessation programs, or as tobacco or smoking substitutes. You
and the Company agree that this covenant not to compete is a reasonable covenant
under the circumstances and further agree that if, in the opinion of any court
of competent jurisdiction, such restraint is not reasonable in any respect, such
court shall have the right, power and authority to excise or modify such
provision or provisions of this covenant as to the court shall appear not
reasonable and to enforce the remainder of the covenant as so amended.   21.  
The Company advises you that you may wish to consult with an attorney of your
choosing prior to signing this Agreement. You understand and agree that you have
the right and have been given the opportunity to review this Agreement,
specifically the release in paragraph 17, with an attorney of your choice should
you so desire. You have entered into this Agreement freely, knowingly and
voluntarily. After a Change of Control (as defined under the LTIP), the Company
shall pay to you as incurred all legal and accounting fees and expenses incurred
by you in seeking to obtain or enforce any right or benefit provided by this
Agreement or any other compensation-related plan, agreement or arrangement of
the Company unless your claim is found by a tribunal of competent jurisdiction
to have been frivolous.   22.   You will be reimbursed for travel, food, lodging
or similar out-of-pocket expense incurred at the Company’s request in
discharging any of your obligations under this Agreement. If the Company
reasonably determines that you have violated any of your obligations under this
Agreement, then the Company may, at its option, terminate the Compensation
Continuance and any other benefits hereunder; and the Company may demand the
return of all Compensation Continuance payments already made and you hereby
agree to return such payments upon such demand. If after such demand you fail to
return said payments, the Company has the right to commence judicial proceedings
against you to recover any and all of its attorney’s fees and costs. The Senior
Vice President — Human Resources or the designated representative thereof shall
have exclusive authority to interpret this Agreement. The decision of the Senior
Vice President — Human Resources with respect to any question arising as to the
amount, term, form, and time of payment of benefits under this Agreement or any
other matter concerning this Agreement shall be final, conclusive and binding on
both you and the Company.   23.   This Agreement may not be amended except in
writing signed by you and the Company, and no amendments or modifications are
contemplated at this time. This Agreement shall not be construed to provide any
rights to anyone other than you and the Company.   24.   If you have any
questions about this Agreement, contact Lisa J. Caldwell or Stephen P. Karr in
the Human Resources Department.   25.   You have at least twenty-one (21) days
to consider the terms of this Agreement,

 



--------------------------------------------------------------------------------



 



Lynn J. Beasley
Page 10

    although you may sign and return it sooner if you wish. This Agreement may
be revoked by you for a period of seven (7) consecutive calendar days after you
have signed and dated it, and after such seven (7) days it becomes final.   26.
  This Agreement shall be construed, interpreted and governed in accordance with
the laws of the State of North Carolina and the United States of America without
reference to rules relating to conflicts of law.

Please indicate your acceptance of the terms of this Agreement by signing this
letter and returning it to Steve Karr.
Sincerely,

         
 
  Reynolds American Inc.    
 
       
 
  /s/ Lisa J. Caldwell    
 
       
 
  Lisa J. Caldwell    
 
  Sr. Vice President    
 
  Human Resources    

Understood and agreed:

     
/s/ Lynn J. Beasley
   
 
   
Lynn J. Beasley
   

         
Date:
  February 26, 2007    
 
       

 